                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JERRY SILVERSTEIN,                                 )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   CIVIL ACTION NO. 19-00195-KD-N
                                                   )
WEATHER SHIELD MFG., INC.,                         )
                                                   )
       Defendant.                                  )


                                              ORDER

       This action is before the Court on the Motion to Strike Attorney’s Fee Demand filed by

Defendant Weather Shield Mfg., Inc. (doc. 3, p. 11). Embedded within its answer, Weather

Shield moves to strike Plaintiff Jerry Silverstein’s demand for attorney’s fees. Upon

consideration, and for the reasons set forth herein, the Motion is DENIED.

       Review of the Motion shows that Weather Shield did not comply with S.D. Ala. Civil

Local Rule 7(a), which requires it to “state the statute, rule or legal or equitable principles

pursuant to which” the Motion is made. Weather Shield does state that “[n]one of the common

law causes of action allow for the recovery of attorney fees”, “the Settlement Agreement at issue

does not provide a prevailing party fee clause”, [t]herefore, none of the pending causes of action

allow the Plaintiff to recover attorney’s fees, and this demand is due to be stricken” (doc. 3, p.

11). Thus, the Motion appears to be a Motion for “failure to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6).

       Rule 12(f) provides for a motion to strike. The Rule states that the “court may strike

from a pleading an insufficient defense, or any redundant, immaterial, impertinent, or scandalous
matter.” Fed. R. Civ. P. 12(F). The grounds for the Motion do not appear to come within the

parameters of Rule 12(f).

       Moreover, Weather Shield did not support its Motion with a contemporaneously filed

supporting brief. The Rule states that “[e]xcept as ordered by the Court, any motion filed

pursuant to Fed. R. Civ. P. 12(b) or 56 must be supported by a brief” and “[a]bsent Court order

otherwise, any brief, exhibits, or other supporting paper must be filed contemporaneously with

the motion.” S.D. Ala. L.R. 7(b). Additionally, the Local Rule states that “[f]ailure to file a brief

in support of a motion under Fed. R. Civ. P. 12(b) or 56 is sufficient cause to deny the motion”

Id. The Court has not entered any order with respect to this Motion. Thus, Weather Shield has

not been relieved of its obligations under the Local Rules.

       DONE this 18th day of April 2019.


                                              s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




	                                                2	
